865 F.2d 1257Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Luther James GRAY, Petitioner-Appellant,v.Raymond HAYES, Superintendent;  Attorney General of theState of North Carolina, Respondents-Appellees.
No. 88-6665.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 31, 1988.Decided:  Jan. 3, 1989.Rehearing and Rehearing In Banc Denied Jan. 31, 1989.

Luther James Gray, appellant pro se.
Richard Norwood League (Office of the Attorney General of North Carolina), for appellees.
Before K.K. HALL and JAMES DICKSON PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Luther James Gray appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gray v. Hayes, C/A No. 87-329-HC (E.D.N.C. Mar. 31, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.